Case 3:10-cr-30005-SMY Document 111 Filed 06/17/21 Page 1 of 2 Page ID #559




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                        )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )    Case No. 10–cr-30005-SMY
                                                  )
                                                  )
 L.A. BAILEY,                                     )
                                                  )
                        Defendant.                )


                                            ORDER

YANDLE, District Judge:

       On January 12, 2010, a grand jury charged Defendant L.A. Bailey with two counts of

distribution of crack cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) (Doc. 1).

Bailey entered an open plea of guilty to the charges in the Indictment on May 28, 2010 (Doc. 25).

On October 15, 2010, District Judge David R. Herndon sentenced Bailey as a career offender to

216 months imprisonment, 6 years of supervised release, and imposed a $400 fine (Docs. 36 and

39). Bailey’s projected release date is May 7, 2025.

       This matter comes before the Court on Bailey’s motion for a reduction of his sentence

following the retroactive application of the Fair Sentencing Act of 2010, Pub. L. 111-220; §§ 2-3,

124 Stat. 2372, 2372 (2010), as set forth in the First Step Act of 2018, Pub. L. No. 115-391, § 404,

132 Stat. 5194, 5222 (2018) (Doc. 95). The Government opposes the Motion (Doc. 106).

                                            Discussion

       Congress passed the Fair Sentencing Act of 2010 which reduced the crack-to-powder

penalty disparity from 100:1 to 18:1. Pub. L. No. 111-220, 124 Stat. 2372 (2010); Dorsey v. United


                                            Page 1 of 2
Case 3:10-cr-30005-SMY Document 111 Filed 06/17/21 Page 2 of 2 Page ID #560




States, 567 U.S. 260, 263–64 (2012). In 2018, Congress made the reduction retroactive when it

enacted the First Step Act of 2018, permitting courts to reduce the sentences of defendants

convicted of a “covered offense” before August 3, 2010. Pub. L. No. 115-391, 132 Stat. 5194

(2018).

          The Court’s authority to reduce a sentence under the First Step Act applies only to federal

offenses committed before August 3, 2010 (the effective date of the Fair Sentencing Act) for which

the Fair Sentencing Act changed the statutory penalty range, i.e., certain crack cocaine offenses.

See First Step Act, § 404(a). Whether to reduce a sentence under the First Step Act is within the

discretion of the Court. See First Step Act, § 404(c).

          The United States Supreme Court recently held that § 2(a) of the Fair Sentencing Act

modified the statutory penalties only for subparagraph (A) and (B) crack offenses – offenses which

triggered mandatory-minimum penalties – and did not modify the statutory penalties for offenses

under § 841(b)(1)(C). Terry v. United States, No. 20-5904, 2021 WL 2405145, at *5 (U.S. June

14, 2021). In other words, the First Step Act did not render an offender convicted under §

841(b)(1)(C) eligible for a sentence reduction. Id. Accordingly, Bailey, who was convicted under

§ 841(b)(1)(C), is not eligible for a sentence reduction under the First Step Act. His Motion to

Reduce Sentence (Doc. 95) is therefore DENIED.

          IT IS SO ORDERED.

          DATED: June 17, 2021




                                                       STACI M. YANDLE
                                                       United States District Judge




                                              Page 2 of 2
